Citation Nr: 0417611	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  99-01 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the right foot, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased (compensable) rating for 
residuals of a shrapnel wound of the left thigh.

5.  Entitlement to total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



WITNESSES AT HEARING ON APPEAL

The appellant and R.S.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 10, 1969 to 
August 26, 1975.  His DD Form 214 also shows that he had one 
year, nine months, and five days of active service prior to 
November 10, 1969.  He received the Purple Heart Medal, among 
other awards and decorations.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1998 and January 1999 decisions by 
the RO.  By those decisions, the RO denied the veteran's 
claims for ratings in excess of 30, 10, 10, and zero percent, 
respectively, for PTSD, residuals of a left knee injury, 
residuals of a shrapnel wound of the right foot, and 
residuals of a shrapnel wound of the left thigh.  The RO also 
denied his claim for TDIU.

This case was previously before the Board in June 2001, when 
it was remanded to the RO for additional development.  In 
January 2004, while the case was in remand status, the RO 
increased the veteran's rating for PTSD to 50 percent, 
effective from the date of the underlying claim.  The prior 
evaluations for the other disabilities here at issue were 
confirmed and continued, and the case was returned to the 
Board in April 2004.

The veteran previously appointed a private attorney to 
represent him in this matter.  By letter dated in September 
2002, the RO contacted the veteran and notified him that his 
attorney was no longer authorized to represent claimants 
before VA.  The veteran was informed that he could select a 
new representative; however, he has chosen not to do so.

The Board's present decision is limited to the matter of the 
veteran's entitlement to increased evaluations for PTSD, 
residuals of a left knee injury, and residuals of shrapnel 
fragment wounds of his right foot and left thigh.  As set out 
in further detail below, the matter of his entitlement to 
TDIU is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD causes deficiencies in most areas, to 
include work, family relations, thinking, and mood; however, 
the disorder is not shown to be causative of total 
occupational and social impairment.

2.  The veteran's left knee disability is manifested by 
complaints of tenderness, pain on use, and "catching" when 
arising from a squatting position.  X-rays show that he has a 
slight deformity of the knee, variously described, and the 
objective medical evidence shows that the joint works 
smoothly, without crepitance; that he has full extension of 
the knee, with only slight stiffness upon arising from a 
squatting position; that he has flexion to at least 120 
degrees; that he exhibits normal mobility and coordination of 
the joint; and that there is no indication of current edema, 
muscle weakness, atrophy, instability, or ligament damage.

3.  The veteran was struck by a fragmented bullet, causing 
injury to the dorsal and plantar regions of his foot.  There 
is no indication that the wound was debrided or infected 
during service, or that the injury resulted in damage to 
bone, sloughing of soft parts, or intermuscular scarring.  
His service records show that he had only brief treatment 
after the injury, with no prolonged hospitalization, and that 
he was returned to duty with no complaints for several years.  
There is no indication of atrophy, loss of muscle substance, 
or impaired tonus.  The wound was not through and through, 
and the injury to the dorsal region of the foot was not 
particularly deep.  The injury to the plantar region may have 
been deeper, and there is some suggestion of fascial defect 
and/or adhesions (scarring) in that area.  He currently has 
some tenderness on the dorsum of the foot, and he has 
complained of significant pain when standing on firm surfaces 
or otherwise applying pressure to the bottom of his foot.  He 
has difficulty walking, standing, and carrying heavy objects 
secondary to right foot pain, but evidence of record 
indicates that he should be able to stand and/or walk (with 
normal breaks) for a total of about six hours in an eight-
hour workday.  The overall level of disability due to injury 
of the dorsal structures of the foot is no more than 
"moderately severe", and the overall level of disability 
due to injury of the plantar structures is no more than 
"moderate". 

4.  The shrapnel wound of the veteran's left thigh is 
manifested by a retained metallic fragment.  The wound is 
essentially asymptomatic, in terms of function.  He has not 
had consistent complaints of cardinal signs and symptoms 
relative to the left thigh wound, and there is no evidence 
that the wound was debrided or infected in service, that the 
injury caused sloughing of soft parts or intermuscular 
scarring, that it required prolonged hospitalization, or that 
it is manifested by findings such as loss of deep fascia, 
muscle substance, or normal firm resistance.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130 
(Diagnostic Code 9411) (2003).

2.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of a left knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.40, 4.45, 4.71a 
(Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262) (2003).

3.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of a shrapnel wound of the right 
foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.55, 
4.56, 4.73 (Diagnostic Code 5310) (2003).


4.  The criteria for the assignment of a 10 percent rating 
for residuals of a shrapnel wound of the left thigh have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.73 (Diagnostic 
Code 5315) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

A.  PTSD

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  A 50 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted if the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted if the disorder 
is manifested by total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, one's own 
occupation, or one's own name.  Id.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002) (indicating that the 
Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity 
of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation).

Applying the foregoing principles to the facts of the present 
case, the Board finds that the evidence supports the 
assignment of a 70 percent rating for PTSD.  The record shows 
that the veteran complains of frequent nightmares, sleep 
disturbance, occasional night sweats, fatigue, guilt, 
nervousness, intrusive memories, hypervigilance, exaggerated 
startle response, panic, feelings of detachment, and being 
uncomfortable in crowds.  He has been divorced eight times, 
and the objective medical evidence indicates that his eye 
contact is often limited or non-existent on examination; that 
he sometimes exhibits constriction of affect; that he appears 
dysphoric; that he has low energy and decreased hedonic 
capacity; that he is depressed and anxious; that he often has 
deficiencies of concentration, persistence, or pace resulting 
in failure to complete tasks in a timely manner; that he is 
moderately limited in his ability to understand and remember 
detailed instructions; that his insight is somewhat limited; 
and that he has had suicidal ideation.  Moreover, he has been 
given global assessment of functioning (GAF) scores in the 
range of 40 to 45 on several occasions since 1998; scores 
which are generally indicative of "serious" impairment due 
to psychological limitations.  See American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  Under the circumstances, the 
Board is persuaded that the veteran's PTSD causes 
deficiencies in most areas-to include work, family 
relations, thinking, and mood-so as to more nearly 
approximate and warrant the assignment of a 70 percent 
evaluation.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question.  38 C.F.R. § 4.3 (2003).

The Board finds, however, that the preponderance of the 
evidence is against the assignment of rating in excess of 70 
percent.  Although the veteran's PTSD symptoms are 
significant, none of the physicians who have examined him 
have suggested that his PTSD is causative of total 
occupational and social impairment.  Nor does the available 
evidence in any way suggest that his condition in manifested 
by symptoms equivalent to gross impairment in communication 
or thought processes, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, an intermittent inability to perform the 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives, or for his own 
occupation or name.  Indeed, SSA records dated in May 2000 
indicate that the veteran is able to perform work where 
interpersonal contact is incidental; the complexity of the 
tasks is learned and performed by rote, with few variables 
and little judgment; and supervision is simple, direct, and 
concrete.  The other medical evidence obtained in connection 
with his claim shows that he is most often noted to be 
cooperative and fairly groomed on examination; that he is 
oriented in all spheres; that his speech is within normal 
limits with regard to rate and rhythm; that his thought 
processes and associations are logical, rational, relevant, 
and goal-directed; that he does not have frank hallucinations 
or delusions; that he has no homicidal ideation; and that he 
is competent.  A rating in excess of 70 percent is therefore 
denied.



B.  Left Knee

Knee disabilities manifested by recurrent subluxation and 
lateral instability are evaluated in accordance with the 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003).  Ratings of 10, 20, and 30 percent, respectively, are 
warranted for slight, moderate, and severe recurrent 
subluxation or lateral instability.  Id.

Knee disabilities manifested by limitation of flexion are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2003).  A 10 percent rating is 
warranted for limitation of flexion to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (2003).  A 20 percent rating is 
warranted for limitation of flexion to 30 degrees, and a 30 
percent rating is warranted for limitation of flexion to 15 
degrees.  Id.

Knee disabilities manifested by limitation of extension are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).  Ratings of 10, 20, 30, and 40 
percent are warranted when extension is limited to 10, 15, 
20, and 30 degrees, respectively.  The highest evaluation, 50 
percent, is warranted when extension is limited to 45 
degrees.  Id.

Ratings in excess of 20 percent are also available under 
Diagnostic Codes 5256, 5258, and 5262 (2003).  Under 
Diagnostic Code 5256, ratings of up to 60 percent are 
available for ankylosis of the knee.  Under Diagnostic Code 
5258, a 20 percent rating may be assigned for dislocation of 
the semilunar cartilage, with frequent episodes of 
"locking", pain, and effusion into the joint.  And under 
Diagnostic Code 5262, ratings of 10, 20, and 30 percent, 
respectively, can be assigned for malunion of the tibia and 
fibula with slight, moderate, or marked knee or ankle 
disability.  If there is nonunion of the tibia and fibula, 
with loose motion requiring a brace, a 40 percent rating is 
assigned.  Id.  

Separate evaluations may in some cases be assigned for non-
overlapping manifestations of knee disability.  See, e.g., 
38 C.F.R. § 4.14 (2003); VAOPGCPREC 9-98, 63 Fed. Reg. 
56,703-04 (Oct. 22, 1998); VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (Dec. 1, 1997); Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  However, the combined evaluation for the 
affected leg cannot exceed the rating for amputation at the 
elective level, were amputation to be performed.  38 C.F.R. § 
4.68 (2003).

If a disability being evaluated is not listed in the rating 
schedule, it is permissible to rate the disability under a 
diagnostic code for a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  
38 C.F.R. § 4.20 (2003).  Conjectural analogies are to be 
avoided, however, as is the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Id.

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2003).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2003).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c) Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (holding that determinations regarding 
functional loss "should, if feasible, be 'portray[ed]' 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups.").

Applying the foregoing laws and regulations to the facts of 
the present case, it is the Board's conclusion that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for residuals of a left knee 
injury. The current 10 percent evaluation has been assigned 
under Diagnostic Code 5257.  A higher evaluation is not 
warranted under this diagnostic code.  While medial and 
cruciate laxity has been noted in the distant past (in 
October 1991), there is no evidence that the veteran 
currently experiences true recurrent subluxation or lateral 
instability of the knee.  In fact, it was specifically noted 
on VA examinations in September 1998 and December 2003 that 
his knee was stable and that there was no evidence of 
ligament damage.  Consequently, there is no basis for 
assigning the veteran a higher rating under Diagnostic Code 
5257.

The record shows that the veteran has complained that his 
knee is sore and tender, and that it "catches" at times 
when he squats down and rises.  He has also complained of 
increased pain when he walks or tries to jog.  Notably, on 
examination in September 1998, his patella was found to be 
slightly deformed, with what appeared to be an osteophyte 
formation on the lateral aspect that protruded approximately 
11/2 centimeters.  (X-rays in January 1992 were interpreted to 
reveal that he probably had a osteochrondral fracture that 
adhered to his patella, and X-rays in December 2003 were 
interpreted to reveal a probable exostosis of the patella.)  

The veteran had a normal range of motion in the knee in 
September 1998, however, and the joint was noted to work 
smoothly, without crepitance.  In addition, records from the 
SSA, dated in May 2000, show that the veteran had motion in 
his left knee from zero to 135 degrees, that there was no 
edema, muscle weakness, or atrophy, and that he had only 
slight stiffness upon arising from a squatting position.  
Further, VA outpatient treatment records, dated in January 
2001, indicate that his lower extremity strength was 5/5, 
that he had normal mobility of joints, no edema, and normal 
coordination, and on VA examination in December 2003, there 
was no crepitus, and he had full extension of the knee and 
flexion to 120 degrees.  Thus, it appears that while the 
veteran has a slight deformity of the knee, the actual 
disabling effects of his condition are presently limited to 
subjective complaints of pain, soreness, and occasional 
catching, and-more recently-flexion limited to 120 degrees.  
Given the evidence of record tending to show that he has 
normal strength, mobility, coordination, and extension of his 
knee, with no atrophy, and in light of the fact that 
limitation of flexion to 120 degrees is otherwise 
noncompensable under Diagnostic Code 5260, it is the Board's 
conclusion that a separate 10 percent rating is not warranted 
under either Diagnostic Code 5260 or 6261.  The currently 
assigned 10 percent rating under Diagnostic Code 5257 
adequately compensates the veteran for his present level of 
functional impairment.

The Board has considered whether a higher rating should be 
assigned for the veteran's disability under Diagnostic Codes 
5256, 5258, and/or 5262, and has concluded that it should 
not.  First, with respect to Diagnostic Code 5256, the Board 
notes that the evidence clearly shows that the veteran has 
motion in his knee, and that it is not ankylosed.  Second, 
with respect to Diagnostic Code 5258, the Board notes that 
while the veteran has subjectively complained of pain and 
episodes of "catching" (which would appear to be somewhat 
analogous to the "locking" described in that code), it does 
not appear from the record that his disability is manifested 
by effusion into the joint.  And finally, with respect to 
Diagnostic Code 5262, the record does not show that the 
veteran suffers from any malunion or nonunion of the tibia.  
Moreover, for reasons discussed above, given that the actual 
disabling effects of his condition are limited to subjective 
complaints of pain, soreness, and occasional catching, and 
flexion limited to 120 degrees, it is the Board's conclusion 
that the disability of his knee is no more than "slight".  
Thus, even if the veteran's disability could properly be 
rated by analogy under Diagnostic Code 5262, a rating in 
excess of 10 percent would not be warranted.

C.  Shrapnel Wounds

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2003).  Disability resulting from muscle injuries 
is classified as slight, moderate, moderately severe, and 
severe.  38 C.F.R. § 4.56(d) (2003).

"Slight" muscle disability contemplates a simple wound of 
the muscle without debridement or infection; a service 
department record of a superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of muscle disability.  
Objectively, there is a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; and no impairment of 
function or metallic fragments retained in muscle tissue.  
Id. 4.56(d)(1).


"Moderate" muscle disability contemplates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Id. 4.56(d)(2).

"Moderately severe" muscle disability contemplates a 
through and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile thorough one or more  muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  Id. 4.56(d)(3).

"Severe" muscle disability contemplates a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring; a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound; a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
there are ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements indicate severe impairment of 
function, when compared with the uninjured side.  If present, 
the following are also signs of "severe" muscle disability:

	(a)  X-ray evidence of minute, multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

	(b)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an 
area where bone is normally protected by 
muscle.

	(c) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.

	(d)  Visible or measurable atrophy.

	(e)  Adaptive contraction of an opposing 
group of muscles.

	(f)  Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.
	
	(g)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

Id.  4.56(d)(4).



1.  Right Foot

Disability arising from injury to the intrinsic muscles of 
the foot (Muscle Group X) is evaluated in accordance with 
38 C.F.R. § 4.73, Diagnostic Code 5310 (2003).  If the injury 
was to the dorsal structures of the foot, a zero percent 
rating is warranted if the resulting disability is 
"slight"; a 10 percent rating is warranted if the 
disability is "moderate" or "moderately severe"; and a 20 
percent rating is warranted if the disability is "severe".  
Alternatively, if the injury was to the plantar structures of 
the foot, ratings of zero, 10, 20, and 30 percent are 
assigned for slight, moderate, moderately severe, and severe 
disability, respectively.  If the injury affects both dorsal 
and plantar structures, the higher of the two ratings is 
assigned.  See, e.g., 38 C.F.R. § 4.55 (2003) (presuming that 
only one rating will be assigned for each muscle group 
affected).

In the present case, the record shows that the veteran was 
hit by a fragment from an M-79 while firing from a helicopter 
in April 1969.  X-rays showed that the fragment was deep in 
muscle.  It was not removed.  The wound was cleaned with 
pHisoHex and packed with gauze, and it was noted that he was 
to return daily for removal of gauze.

No further references were made to the injury, and when the 
veteran underwent a flight physical in November 1970, his 
feet were found to be normal.  It was determined that he was 
medically qualified for Class III Flight Status.  On 
subsequent examination in August/September 1972, he reported 
a history of sustaining a bullet injury to the right foot.  
His feet were again found to be normal, and it was again 
determined that he was qualified for Class III Flight Status.

In April 1975, it was noted that the veteran had a foreign 
object in his right foot secondary to war injury, and that he 
complained of having pain on the sole of the foot after long 
distance runs.  On clinical evaluation, he had a palpable 
mass on the dorsum of his foot that was questionably related 
to his discomfort.  X-rays were interpreted to reveal two 
small metallic densities situated in the medial portion of 
the midfoot at the level of the first metatarsal articulation 
with the first cuneiform.  They were noted to be somewhat 
dorsal in position.  X-rays in May 1975 were interpreted to 
reveal three metallic foreign bodies; the two described 
above, and another in the sole of the foot, probably beneath 
the region of the fifth metatarsal and the cuboid.

When the veteran was examined for service separation in July 
1975, he checked a box on a medical history form indicating 
that he did not have any foot trouble.  A scar was noted on 
objective examination, but his feet were otherwise found to 
be normal.

The post-service evidence shows that the veteran has 
complained of pain in his right foot since 1990, when he 
filed his original claim for VA compensation benefits.  When 
he was examined for VA purposes in February 1990, he 
complained of pain in the bottom of his foot when standing on 
firm surfaces, and reported that although he was able to run, 
it caused moderate to severe pain.  He denied edema and 
numbness.  Physical examination revealed a firm, one-
centimeter foreign body beneath the skin surface over the 
medial dorsum.  No foreign body was felt on the plantar 
surface, and his gait, sensation, and range of motion were 
all noted to be normal.  X-rays were interpreted to reveal 
metallic densities in the soft tissues along the medial 
aspect of the midfoot.

In November 1991, the veteran submitted a statement to VA, 
complaining of pain in the center of the bottom of his right 
foot.  He reported that it hurt him very badly when walking 
on a hard surface floor, and stated that he had had to find a 
job where he was not on his feet all of the time.

VA treatment records, dated in January 1992, show that the 
veteran complained of right foot pain.  Clinical evaluation 
revealed what was thought to be either scar tissue in the 
plantar fascia or a solitary fibroma.  X-rays were 
interpreted to show two metallic densities projecting 
medially to the first tarsal-metatarsal joint, and another 
projecting inferior to the tarsal-metatarsal joints.

When the veteran was examined for VA purposes in March 1992, 
he complained of intermittent pain in the area of the arch of 
the right foot.  He reported that he could feel a foreign 
body, and indicated that he could not walk on hard surfaces, 
such as cement, due to foot pain.  He also reported that he 
usually wore tennis shoes, that he was unable to run, and 
indicated that his pain was aggravated by all weight-bearing 
activities.  He denied numbness or swelling.  Physical 
examination revealed no scars.  He was tender to palpation 
along the medial arch area on the plantar surface, and there 
was an eight millimeter firm foreign body on the medial 
aspect of the first metatarsal.  He ambulated with a slight 
limp.  No edema or deformity was noted, and sensation was 
intact.

A VA vocational counseling record, prepared in late 1992, 
shows that the veteran complained of foreign bodies in the 
bottom of his foot that prevented him from engaging in 
prolonged walking and standing.  The report shows that a 
medical consultant reviewed the available medical evidence 
and stated that, due the veteran's foot difficulties and the 
then-present problems with his left knee, he would probably 
encounter problems with lifting, stooping, crouching, 
walking, and squatting.  Other records in his vocational 
rehabilitation folder show that he reported right foot pain, 
and that he indicated that he had difficulty walking on hard 
surfaces.

When the veteran was examined for VA purposes in November 
1993, the veteran complained of pain in the middle of the 
sole of his right foot on standing or attempting to walk.  
Physical examination revealed a one-centimeter scar over the 
medial aspect of the foot at the point of entry, and some 
tenderness on palpation of the sole.  The examiner could not 
feel a metal body, and there was no pes planus, pes cavus 
deformity, or abnormality of the ankle.  X-rays revealed 
metallic shrapnel fragments along the medial and plantar 
aspects of the midfoot.

When the veteran was examined for VA purposes in September 
1998, he reported that a bullet came through the floor of a 
helicopter, striking him in the right foot.  He complained 
that he believed that there was a foreign body in the sole of 
his foot, and said that it was at times uncomfortable when 
walking.  Physical evaluation revealed a palpable one 
centimeter by one centimeter metallic foreign body located on 
the medial aspect of the extensor surface in the mid-portion 
of the foot.  On the sole of the foot, there was a very 
slight thickening located right in the arch of the foot that 
was probably one-half centimeter in diameter, but the 
examiner could not feel any foreign body there and it did not 
seem to be unusually tender.  Range of motion in the foot was 
normal.

Subsequent VA treatment records from 1998 show that the 
veteran continued to complain of persistent pain.  He 
reported that he could not do the work to which he was 
accustomed due to increasing problems with his right foot.  
In November 1998, it was noted that X-rays revealed metallic 
foreign bodies in the soft tissues along the medial aspect of 
the foot.  And in March 1999, it was noted that he had 
palpable shrapnel on the medial aspect of his right foot, and 
that he had tenderness.

During a hearing held at the RO in March 1999, the veteran 
testified that he had difficulty standing on hard surfaces 
due to the pain in his right foot.  He said that he could 
only be on his feet for maybe 10 to 15 minutes before having 
to get off the foot or raising it, and he indicated that he 
left his last job due to a combination of pain and stress.  
He reported that he experienced swelling in the foot, but 
said that he had pain only when standing or otherwise bearing 
weight or pressure.  He also testified that the fragment on 
the top of his foot was "at the top of the skin".

In May 1999, the veteran presented for VA treatment with 
complaints of a painful nodule in the plantar aspect of the 
right foot.  Clinical evaluation revealed tender nodules on 
or near the plantar aponeurosis of the foot, and X-rays 
revealed shrapnel medial to the cuneiform metatarsal joint 
and in the plantar aspect.

When the veteran was examined for VA purposes later in May 
1999, he reported that, during service in 1969, a bullet 
struck the metal frame of a helicopter and/or ammunition box, 
then fragmented and struck him in the right foot.  He 
indicated that he had had wound treatment by medical 
personnel, and that he completed his service in 1975.  He 
further reported that he worked on a farm until 1982, where 
the soft ground permitted him to work.  He said that he later 
tried to work at a factory, but that he was unable to stand 
on the firm floor.  He also described problems he had had 
standing on other jobs, and problems he had with driving.  At 
the time of the examination, he reported having pain in the 
right foot that eventually traveled to the level of his right 
hip, and said that the pain was increasing, being a nine on a 
scale of 10.


On physical evaluation, it was noted that the veteran walked 
with a limp, and that he had a decreased arrestive and 
propulsive phase of gait on the right side.  There was a very 
faint, horizontal, 11/2-inch scar over the metatarsal cuneiform 
joint line, along the medial border of the foot.  A firm 
structure could be palpated deep to the scar.  The plantar 
aspect showed no scarring.  The veteran located a point of 
tenderness on the plantar aspect of the foot, between the 
area of the fourth and fifth proximal metatarsal close to the 
cuboid area.  The range of motion of the ankle was complete, 
and the foot was quite supple.  X-rays revealed a three-
millimeter fragment, relatively superficial, on the plantar 
aspect of the foot, in the vicinity of the metatarsal and 
cuboid area, and two other fragments, three millimeters each, 
along the medial border of the foot, superficial to the 
metatarsal cuneiform joint.  The final diagnostic impression 
was that the veteran had (1) a superficial wound overlying 
the metatarsal cuneiform articulation, representing the entry 
wound, without loss of muscle mass or function, and (2) a 
fragment that entered the plantar compartment of the foot on 
a superficial plane and did not produce injury to the 
intrinsic musculature.

The report of an examination conducted for SSA purposes, 
dated in May 2000, shows that the veteran complained of 
tenderness in his right foot.  On physical evaluation, it was 
noted that he had a foreign object in the right dorsal foot 
medially and in the arch area.  There was no muscle weakness 
or atrophy, and no sensory abnormalities or edema.  He had a 
right-sided limp, and he complained of right foot pain with 
heel and toe walks and with left heel to shin that made him 
unsteady.  No assistive devices were used.  The diagnostic 
assessments included right foot pain secondary to shrapnel, 
associated with abnormal gait.  The examiner indicated that 
the veteran had difficulty walking, standing, and carrying 
heavy objects secondary to right foot pain and shrapnel.  An 
SSA report dated in June 2000 indicates that the veteran 
could stand and/or walk (with normal breaks) for a total of 
about six hours in an eight-hour workday.

When the veteran was examined for VA purposes in July 2000, 
he reported that his right foot was injured when an enemy 
aircraft bullet fragmented after striking his helicopter.  He 
indicated that the foot hurt somewhat all the time, even at 
rest, and that he had increased pain in the arch when walking 
on a hard surface or holding his foot on the accelerator for 
a time.  He reported that he wore a shoe insert, but that it 
gave him very little relief.

On physical evaluation, the veteran's gait and stance were 
normal.  There was a well-healed scar located on the 
superomedial aspect of the foot at about the center of the 
first metatarsal, and in the scar area there was a small 
density, about three millimeters in size, that the examiner 
noted might represent a palpable fragment of metal.  No scar 
was noted on the sole of the foot.  However, pressure deep in 
the arch of the foot revealed a density, three or four 
millimeters in diameter, which the veteran said was painful 
and represented, he felt, the foreign body.  He had a normal 
range of motion of the toes and ankle.

In November 2000, the veteran presented for VA treatment of 
his right foot.  It was noted that he still had palpable 
shrapnel on the medial aspect of his foot, and that he had 
tenderness.  A VA outpatient treatment record, dated in 
January 2001, indicates that the veteran did not exhibit any 
muscle weakness or gait disturbance.  It was also noted that 
he had normal mobility in the joints of his extremities, that 
there was no edema, that his coordination was within normal 
limits, that his gait was steady, and that he ambulated 
independently, without an assistive device.

When the veteran was examined for VA purposes in December 
2003, he reported that his right foot had been injured when 
some shrapnel came through the floor of a helicopter during 
service.  On physical evaluation, there was a small metallic 
fragment, probably about three to five millimeters in size, 
located on the medial aspect of the foot, just beneath the 
skin.  There was "little tenderness depression" over it.  
On the sole of the foot, there was a flattened palpable piece 
of foreign body about three to four millimeters in diameter.  
It was in the mid-portion of the sole of the foot, and 
digital pressure directly over the area caused some 
discomfort.  The veteran indicated that it hurt a bit when he 
walked on it.

Following a review of the foregoing evidence, and the 
applicable laws and regulations, it is the Board's conclusion 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent for 
residuals of the shrapnel fragment wound of his right foot.  
In this regard, the Board notes, first, that it is not 
entirely clear from the record that the veteran has sustained 
actual injury to the muscles, ligaments, and/or tendons of 
his right foot.  Although in-service records generated near 
the time of injury indicate that a fragment penetrated 
"deep" into muscle, a VA examiner opined in May 1999 that 
the veteran had only a superficial entry wound overlying the 
metatarsal cuneiform articulation, without loss of muscle 
mass or function, and that the fragment that entered the 
plantar compartment of the foot did so on a superficial plane 
and did not produce any injury to the intrinsic musculature.  
However, even assuming that one or more fragments did 
penetrate muscle, the Board finds, for the reasons set forth 
below, that the evidence does not establish entitlement to a 
higher evaluation.

It appears from the record that the veteran sustained injury 
to both the dorsal and plantar regions of his foot.  With 
regard to the former, he has had few complaints.  The 
evidence of record does not show that there was any 
debridement or infection of the dorsal injury during service, 
and there is no indication that the injury in that region 
resulted in damage to bone, sloughing of soft parts, or 
intermuscular scarring.  Nor does it appear that the injury 
in that particular region was through and through or 
particularly deep.  Indeed, it was noted on VA examination in 
May 1999 that the wound in that location was superficial, and 
it has been noted on several occasions that the shrapnel in 
that location is near enough the surface to be palpable.  His 
service records show that he had only brief treatment after 
the injury, with no prolonged hospitalization, and that he 
was returned to duty with no complaints for several years.  
Other evidence shows that the wound on the dorsal aspect of 
the foot is well-healed with a faint scar, and there is no 
indication that the injury has resulted in fascial defect, 
atrophy, loss of muscle substance, impaired tonus, or 
adhesions.  The record does show that multiple (two) metallic 
fragments have been retained in the dorsal region of the 
foot.  However, it appears from the record that, in this 
particular case, the presence of multiple fragments is not 
due to the "explosive effect" of a missile, but rather to 
the fact that the missile struck another object (either the 
veteran's helicopter or an ammunition box) and fragmented 
prior to entering the veteran's foot.  Accordingly, and 
because the objective medical indicates that the functional 
disability attributable to the dorsal injury is rather 
minimal (the only sign or symptom that has been recorded 
relative to the dorsal injury is some tenderness), the Board 
finds that the veteran's overall level of disability due to 
injury of dorsal structures cannot be characterized as 
anything more than "moderately severe" under 38 C.F.R. 
§ 4.56.  As noted above, in order to warrant a rating in 
excess of 10 percent for disability of the dorsal muscles 
under Diagnostic Code 5310, the injury would have to be 
"severe".

The main thrust of the veteran's complaints in this matter 
relate to the injury to the plantar region of his foot.  With 
regard to that injury, the Board notes that one VA care 
provider in January 1992 thought that there may be either 
scar tissue in the plantar fascia or a solitary fibroma.  In 
addition, although the evidence is not entirely clear on the 
matter, it appears that the injury in plantar region may have 
been deeper than that in the dorsal area, inasmuch as 
examiners have at times had difficulty palpating the retained 
fragment.  However, the injury in that area is not shown to 
be a through and through wound.  Further, as with the dorsal 
injury, the evidence of record does not show that there was 
any debridement or infection of the wound during service, and 
there is no indication that the injury resulted in damage to 
bone, sloughing of soft parts, or intermuscular scarring.  
The veteran's service records show that he had only brief 
treatment after the injury, with no prolonged 
hospitalization, and that he was returned to duty with no 
complaints for several years.  And there is no indication 
that the injury has resulted in atrophy, loss of muscle 
substance, or impaired tonus.  The Board acknowledges that 
the veteran has a limp, that he is tender to palpation of the 
sole of his foot, and that he has complained of significant 
pain when standing on firm surfaces or otherwise applying 
pressure to the bottom of his foot, and has indicated that it 
interferes with his ability to work.  However, evidence 
obtained from the SSA, dated in May and June 2000, indicates 
that while he does have difficulty walking, standing, and 
carrying heavy objects secondary to right foot pain, he 
should be able to stand and/or walk (with normal breaks) for 
a total of about six hours in an eight-hour workday.  
Accordingly, given the totality of the evidence, the Board 
finds that the veteran's overall level of disability due to 
injury of plantar structures is best characterized as no more 
than "moderate" under 38 C.F.R. § 4.56.  As noted above, in 
order to warrant a rating in excess of 10 percent for 
disability of the plantar muscles under Diagnostic Code 5310, 
the injury would have to be "moderately severe".  His claim 
for a higher rating is therefore denied.

2.  Left Thigh

Disability arising from injury to Muscle Group XV is 
evaluated in accordance with 38 C.F.R. § 4.73, Diagnostic 
Code 5315 (2003).  Ratings of zero, 10, 20, and 30 percent 
are assigned for slight, moderate, moderately severe, and 
severe disability, respectively.

The veteran's service medical records do not contain any 
description of how his left thigh was injured.  The first 
recorded reference to the injury is in August/September 1972, 
when, in connection with an in-service examination, he 
indicated that he had suffered a bullet injury to the left 
upper leg.  On clinical evaluation, his lower extremities 
were found to be normal and he was found to be medically 
qualified for Class III Flight Status.  X-rays in May 1974 
revealed a metallic foreign body near the distal aspect of 
the left femur.  When he was examined for service separation 
in July 1975, he checked a box on a medical history form 
indicating that he did not have any swollen or painful joints 
or cramps in his legs.  His lower extremities were found to 
be clinically normal.

The post-service evidence shows that a metallic density, 
projecting posteriomedial to the left femur, was noted on X-
ray in January 1992.  When the veteran was examined for VA 
purposes in July 1992, he reported that he had sustained a 
shell fragment wound to his left medial thigh in October 
1969.  He reported rare pain, stating, "It don't bother me 
much".  Physical examination revealed a well-healed, non-
tender, one-centimeter round scar over the medial distal 
thigh.  The remainder of the examination was normal.  X-rays 
in November 1993 were interpreted to reveal a shrapnel 
fragment in the soft tissues along the posterior aspect of 
the distal left thigh.

When the veteran was examined for VA purposes in September 
1998, he reported that he sustained a shrapnel wound of the 
left thigh in service.  He indicated that the fragment hit an 
artery, and that there was a considerable amount of bleeding, 
although no surgery was required and it healed up 
satisfactorily.  Physical examination revealed a one-
centimeter circular wound located on the posteriomedial  
aspect of the left thigh, just above the knee.  The 
peripheral pulses were noted to be good both proximal and 
distal to the area, and it was noted that there was no loss 
of soft tissue and no functional loss associated with the 
wound.  The diagnostic assessment was that the veteran had a 
shell fragment wound of the right thigh with no significant 
residuals.

During the hearing held at the RO in March 1999, the veteran 
did not offer much in the way of testimony about his left 
thigh.  When asked whether his thigh still caused him pain, 
he responded only that he had more pain in his back.

When the veteran was examined for SSA purposes in May 2000, 
he did not complain of any difficulties with his left thigh.  
There was no muscle weakness or atrophy noted, and no sensory 
abnormalities or edema.  Passive range of motion in the hips 
and knees was noted to be normal.

When the veteran was examined for VA purposes in December 
2003, it was noted that he had suffered a shrapnel wound to 
the lower third of his left thigh, in the posterior medial 
aspect, in 1969.  The examiner noted that the veteran 
apparently had had significant arterial injury, inasmuch as 
he had bled profusely, but that he developed no evidence of 
arterial insufficiency and returned back to his unit and then 
to a combat position without limitations.  The examiner 
indicated that the metallic foreign body was still present; 
that the wound was manifested by a scar in the lower fourth 
of the thigh, on the posterior medial aspect; that the wound 
was well-healed and non-tender; that peripheral pulses distal 
to the scar were normal; and that there was no interference 
with function or loss of tissue.  The examiner also 
identified a mass on the thigh; however, he opined that he 
did not think that the mass was likely to be related to the 
soft tissue injury.

Following a review of the foregoing evidence, and the 
applicable laws and regulations, it is the Board's conclusion 
that the evidence supports the assignment of a 10 percent 
evaluation, but no more, for residuals of the shrapnel wound 
of the veteran's left thigh.  As noted previously, VA 
regulations provide that a "slight" muscle disability is 
one that is, at least in part, characterized by "[n]o 
impairment of function or metallic fragments retained in 
muscle tissue."  38 C.F.R. § 4.56(d)(1)(iii) (emphasis 
added).  Here, the record shows that the veteran's left thigh 
wound is essentially asymptomatic, in terms of function.  
However, he does have a retained metallic fragment.  Given 
the presence of the fragment, it is the Board's opinion that 
the veteran's overall disability picture more nearly 
approximates the criteria required for "moderate" injury, 
so as to warrant the assignment of a 10 percent rating.  See 
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against the assignment of any higher rating, however, since 
he has not had consistent complaints of cardinal signs and 
symptoms relative to the left thigh wound, and because there 
is no evidence that the wound was debrided or infected in 
service, that the injury caused sloughing of soft parts or 
intermuscular scarring, that it required prolonged 
hospitalization, or that it is manifested by findings such as 
loss of deep fascia, muscle substance, or normal firm 
resistance.

D.  Extraschedular Consideration

In order to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2003).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Board has considered whether the foregoing claims should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  There is nothing in the record to suggest that 
the veteran has been hospitalized recently for treatment of 
any of the disabilities at issue.  Further, although these 
disabilities interfere with employment to varying degrees, 
the record does not establish that his disability picture is 
so exceptional or unusual as to render impractical the 
application of the regular schedular standards.



II.  VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  Specifically, on 
November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes additional obligations on VA in terms of its duty to 
notify and assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court held that a VCAA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini, 17 Vet. App. at 422.  This "fourth element" 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that VA has informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims here at issue.  By 
virtue of the RO's rating decision in this case, the 
statement of the case (SOC) mailed to the veteran in January 
1999, and the supplemental SOC's (SSOC's) mailed in June 
1999, August 2000, April 2001, and January 2004, he has been 
amply notified of the criteria used to evaluate his 
disabilities, and VA's reasons for denying his claims.  Thus, 
he has effectively been notified of the evidence that is 
"missing".  In addition, when the RO sent him a VCAA notice 
letter in September 2002, he was informed, in essence, that 
it would be helpful for him to submit evidence showing that 
his service-connected disabilities had increased in severity.

The Board also finds that VA has informed the veteran about 
the information and evidence that VA would seek to provide, 
versus the information and evidence he was expected to 
furnish.  Specifically, by the VCAA letter of September 2002, 
the RO notified the veteran that although it was his 
responsibility to support his claim with appropriate 
evidence, VA would make reasonable efforts to help him get 
evidence necessary to support his claim; he needed only to 
provide enough information about the evidence so that VA 
could request records from the agency or person who had them.  
He was also informed that VA would request an examination if 
one was necessary to make a decision on his claim.

With regard to the fourth element of notice, the Board notes 
that the RO's September 2002 letter specifically asked the 
veteran to "[s]end us any medical reports you have".  He 
was also informed that he was ultimately responsible for 
providing the information and evidence to support his claim, 
and that he could submit his own statement describing his 
symptoms, their frequency and severity, "and other 
involvement, extension and additional disablement caused by 
[his] disability".  See also VAOPGCPREC 1-2004, 69 Fed. Reg. 
25,174 (May 5, 2004) (holding that the Court's statement in 
Pelegrini, to the effect that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require VA to include this fourth 
element as part of its VCAA notice, is obiter dictum and not 
binding on VA).

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter.  At bottom, what the VCAA 
seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2003).


The Board also notes that the Court has held that the notice 
required under the VCAA is to be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA-administered benefits.  See Pelegrini, 17 Vet. 
App. at 420-22.  In this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA, and is 
pursuing further judicial review of this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the timing of the VCAA notice in 
this case was harmless error for the reasons specified below.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of his claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  See Pelegrini, 17 Vet. App. at  
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422.  
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  That is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be re-
initiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court; otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis, 
without providing any deference to the AOJ's decision.  As 
provided by 38 U.S.C.A. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C.A. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 421.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in this case was 
not given prior to the first AOJ adjudication of the claim, 
notice was provided and the content fully complied with the 
requirements of the law.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the issues 
set forth below poses no risk of prejudice to the claimant.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination or opinion when 
necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the issues set forth 
below.  The evidence of record includes the veteran's service 
medical records, records from the Social Security 
Administration (SSA), and VA outpatient treatment records.  
The veteran has undergone multiple VA examinations since 
filing his claim in July 1998, and he and his fiancée had an 
opportunity to testify at a hearing held at the RO in March 
1999.  The evidence of record is adequate for purposes of 
arriving at a fair and impartial decision.


ORDER

A 70 percent rating is granted for PTSD, subject to the law 
and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for residuals of a left knee 
injury is denied.

A rating in excess of 10 percent for residuals of a shrapnel 
wound of the left foot is denied.

A 10 percent rating is granted for residuals of a shrapnel 
wound of the left thigh, subject to the law and regulations 
governing the award of monetary benefits.


REMAND

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16 
(2003).  Under that regulation, total disability ratings for 
compensation can be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  Provided that, if there is only one 
such disability, the disability must be ratable at 60 percent 
or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

Previously, the veteran did not meet the percentage 
requirements for schedular consideration of TDIU.  However, 
in light of the Board's decision, above, he now does.  
Accordingly, and because the veteran has not had an 
opportunity to have his claim for schedular TDIU considered 
by the RO in the first instance, the Board will remand the 
matter in order to avoid the possibility of prejudice.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

The RO should review the veteran's claim for 
TDIU.  If no additional development is deemed 
necessary, or after it is completed, the RO 
should re-adjudicate the claim.  If the 
benefit sought remains denied, an SSOC should 
be issued to the veteran.

After the veteran has been given an opportunity to respond to 
the SSOC, the veteran's claims file and VA vocational 
rehabilitation folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



